Citation Nr: 1113928	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  07-33 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to recognition of R.J. as a "helpless child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining age 18.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from November 1941 to July 1942, and from March 1945 to June 1946.  He died in August 2005.  The appellant is his widow.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant seeks recognition of her and the Veteran's son, R.J., as a helpless child for VA benefits purposes.  VA provides certain benefits for a child of a veteran who is shown to be permanently incapable of self-support by reason of mental or physical defect by or before his or her 18th birthday.  38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1)(ii), 3.356.  Such a determination will be made solely on the basis of whether the child is permanently incapable of self-support through his/her own efforts by reason of physical or mental defects.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  

In the present case, the appellant submitted several records in support of the claim, including a 1968 private hospitalization summary, January 2007 and September 2008 treatment summaries, and several lay affidavits.  These records confirm that R.J. had acute bacterial meningitis and an acute respiratory tract injection which required his hospitalization in 1968, while an infant.  According to the claimant, R.J. experienced permanent incapacity resulting from these diseases which rendered him a paraplegic and unable to care for himself.  The Board observes, however, that the medical evidence of record does not establish whether R.J. experienced impairment which resulted in permanent disability prior to the age of 18.  Although, according to the appellant, R.J. resides in or around Quezon City, in Manila, the RO has also not attempted to conduct a field or medical examination.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A. VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran's son R.J. for a VA medical examination or, if he is unable to travel, a field examination, to determine his capacity for self-support.  This examination may include psychiatric, orthopedic, cardiovascular, visual, genitourinary, and/or aid and attendance evaluation.  The claims folder should be reviewed by the examiner(s) and that review should be indicated in the examination report.  Specifically, the examiner(s) shall evaluate the severity of each of R.J.'s disabilities and determine whether such disabilities manifested prior to age 18.  The examiner should also state whether it is as likely as not that R.J. was rendered, due to his physical and/or mental impairment, permanently incapable of self-support prior to the age of 18.  The rationale for all opinions should be provided.

2.  If a field examination of R.J. is not possible or practical, present the claims file to a medical expert for an opinion regarding R.J.'s overall impairment.  After reviewing the claims file in full, the examiner should state whether it is as likely as not that R.J. was rendered, due to his physical and/or mental impairment, permanently incapable of self-support prior to the age of 18.  The rationale for all opinions should be provided.

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the appellant's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the appellant and her representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

